 LOCAL 1012, ELECTRICALWORKERS375Local 1012,United Electrical,Radio&MachineWorkers of America(UE)andGeneral ElectricCompany. Case31-CB-511December21, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn June 4,1970, Trial ExaminerMaurice Alexan-dre issued his Decision in the above-entitled proceed-ing, findingthatRespondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action,as set forth in theattached Trial Examiner'sDecision.Thereafter, theGeneral Counsel,Respondent,and the ChargingParty filed exceptionsto the TrialExaminer'sDeci-sion together with supporting briefs,and the ChargingParty filed an answering brief in response to theexceptionsfiled byRespondent.Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, asamended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings areherebyconfirmed.The Boardhas considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case.The Board adopts theTrialExaminer's findings of fact,but adopts hisconclusions and recommendations only to the extentconsistent with its Decision herein.At issue is whether Respondent violated Section8(b)(1)(A) of the Act byimposing $500 fines1against37 of its members(employees of General Electric)because they crossed a duly established picket line atGeneral Electric during an economic strike. In findinga violation,the Trial Examiner concluded that thefines were imposed unlawfully because they were notassessed in accordance with certain criteria ennuciat-ed by him whichincluded,inter alia,imposition offinespursuant to a formuladuly adopted andannounced by Respondent prior to the time the finedemployees first crossed the picket line.iThe fines of four individuals were subsequently reduced2The Charging Party contends that it should have been permitted toadduce evidence which assertedlywould (1)contravene the admittedallegation in the complaint that all of the fined employees were members ofRespondent until their resignations therefrom,and (2)indicate that theprocedures followed by Respondent in imposing its fines deprived certainof the fined employees of due process of law We reject these contentions.The record shows that the complaint was not amended, and that at thehearing,the General Counsel specifically disavowed any intentto litigatethis caseon the basis of such contentions Instead, he tried his case on thebasis of the allegations in the complaint which, asdominus hits,he wasWe find, solely for the reasons set forth inBoosterLodge No. 405, IAM (The Boeing Company),185NLRB No. 23, that inasmuch as Respondent'smembers were free to resign their memberships atwill, the fining of all 37 individuals for acts committedafter their effective resignations from Respondent wasviolative of Section 8(b)(1)(A) of the Act. These 37individuals, however, resigned at varying dates and,as discussed hereinafter, fall into three general groupsfor both purposes of finding the violation and foreffectuating a remedy. For purposes of our findings,however, we find that their resignations were effectiveupon receipt of notification by the Union.Of the 37 employees, 14 had effectively resignedfrom the Union prior to their crossing of the picketline, and consequently the imposition of any finesupon this group was violative of Section 8(b)(1)(A).With respect to a second group of employees, eight innumber, who first crossed the picket line and returnedto work on the same day as the Union received theirletters of resignation, absent any affirmative evidenceestablishing that their letters were received prior to thetime they crossed the picket line, we conclude thattheir resignations were not effective until the close ofbusiness the day of receipt. Their fines, therefore, areunlawful only to the extent that they were predicatedon postresignation conduct.With respect to theremaining 15 employees who resigned on varyingdates after they had crossed the picket line andreturned to work, the Respondent did not violate theAct by fining them for such activity prior to theeffective dates of their resignations. However, suchdisciplinecannot be imposed against them forconduct engaged in subsequent to their resignations,and to that extent Respondent's conduct was violativeof Section 8(b)(1)(A).We shall order Respondent tocease and desist from engaging in such conduct,including attempts to recover all the illegally imposedfines through court proceedings, and to reimburseand remit to the first group of 14 employees all finescollected, and to reimburse and remit to the remain-ing 23 employeesa prorataportion of fines collectedso that what remains reflects only preresignationconduct.2ORDERPursuant to Section 10(c) of the National LaborentitledtodoLocal 282,InternationalBrotherhoodof Teamsters v.N. L R B,339 F 2d 795 (C.A2);TulsaGeneral Drivers,WarehousemenandHelpers Local Union 523 (Rocket Freight Lines Co),176 NLRB No. 94.Moreover,the body ofSection 8(bxl)(A) is not intended to reach theconductof a labor organization in imposing and enforcing a fine upon itsmembers for crossing a lawful picketline.N LR.B v. Allis-Chalmers Mfg.Co., 388 U S. 175 Nor doesthe Act authorize the Board to evaluate thefairness of union discipline meted out to protect a legitimate union interest.IAM, Local 504 (Arrow Development Co),185 NLRB No. 22.Consequentlyneitherprocedural due process nor the reasonableness of a fine needconcern us here187 NLRB No. 46 376DECISIONS OF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Local 1012, United Electrical, Radio & MachineWorkers of America (UE), its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Restraining or coercing employees who hadresigned from, and were no longer members of,Respondent in the exercise of the rights guaranteedthem in Section 7 of the Act, by imposing fines againstsuch employees because of their postresignationconduct by working at the Ontario, California, plantduring the period of the strike which began onFebruary 27, 1969, and ended on April 13, 1969, or bythreatening to seek or seeking court enforcement ofsuch fines.(b) In any like or related manner, restraining orcoercing employees in the exercise of rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which theBoard finds necessary to effectuate the policies of theAct.(a)Reimburse and refund to any employeesdescribed in paragraph 1(a) of this Order, who havepaid fines under the circumstances described in thatparagraph, the amount of said fines imposed becauseof postresignation conduct, plus interest at the rate of6 percent per annum,3 in accordance with ourDecision herein.(b) Post at its office and meeting hall and at theOntario,California, plant of the General ElectricCompany, if the Company is willing, copies of theattached notice, marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 31, shall, after being signed by anauthorized representative, be posted at the aforemen-tioned locations, in customary places, including allplaces where notices to Respondent's members and toemployees are customarily posted, and reasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by other material.(c)Notify the Regional Director for Region 31, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.MEMBER BROWN, dissenting in part:Iwould find, for the reasons set forth in my dissentinThe Boeing Company, supra,that Respondent didnot violate the Act by imposing fines on any of theemployees in this proceeding. I would, therefore,dismiss the complaint in its entirety.3SeeSeafarersInternationalUnion of North America, Great LakesDistrict,AFL-CIO,138 NLRB 11424 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals,the words in the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees whohad resigned from the Union and who, in theexercise of their rights guaranteed in Section 7 ofthe Act, worked at the Ontario plant during theFebruary-April 1969 strike, by imposing fines, orby threatening to seek or by seeking courtenforcement of said fines,againstsuch employees.WE WILL reimburse nonmembers above men-tioned for any fines they may have paid to us forworking during the said strike.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed to them in Section 7 of theNational Labor Relations Act.LOCAL1012,UNITEDELECTRICAL, RADIO& MACHINE WORKERSOF AMERICA (UE)(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Federal Building, Room 12100, 11000 Wil-shireBoulevard,Los Angeles, California 90024,Telephone 213-824-7351.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: This case washeard in San Bernardino,California, on March 24 and 25,1970, upon a complaintissuedon January 16, 1970,1alleging thatRespondent Union had violated Section8(b)(IXA) of the National Labor Relations Act, asamended.In its answer,Respondent denied the commis-iBased on an initialand an amended charge filed on August 28, 1969,and January 12, 1970, respectively, by General Electric Company, hereafter LOCAL 1012, ELECTRICALWORKERSsion of the unfair labor practices alleged. The basic issuepresented is whether or not Respondent violated Section8(b)(1)(A)by imposing certain fines upon employeesbecause they crossed a picket line during a strike called byRespondent.Upon the entire record, my observation of the witnesses,and the briefs filed by the parties, I make the following:FINDINGS AND CONCLUSIONS 2THE UNFAIR LABOR PRACTICESA.The EvidenceThe Company operates a plant in Ontario, California,where it is engaged in the manufacture of electricalappliances.During 1969, the Company and Respondentwere bound by a collective-bargaining agreement coveringtheCompany's employees. Approximately 850 of theemployees are members, and about 220 are not.3On February 27, 1969,4 following a strike vote by itsmembers,Respondent began an economic strike andestablished a picket line at the plant. At various times fromand after that date, the 37 employees named in thecomplaint 5 crossed the picket line and went to work. All ofthese employees sent letters to Respondent resigning theirmembership. Some sent letters before they first crossed thepicket line, but others worked behind the picket line forvarying periods before sending their letters of resignation.Article XX, Section 2 of Respondent's constitution statesthateachmember shall pledge himself to supportRespondent and its constitution, and shall declare hissolidarity with his fellow members. Article XXI providesthat any member found guilty of improper conduct, ofwronging a fellow member, or of committing an offenseagainst the constitution or best interests of Respondent"shall be fined, suspended or expelled" following a trial.Saldana,Respondent's president at the time materialherein, testified that he could not recall that anything wassaid at the strike-vote meeting of February 27 regardingpenalties against a member who worked behind the picketline.He further testified that prior to the strike, he neverwarned any member regarding such a penalty. McDaniel, aformer officer of Respondent, was asked whether subse-quent to the strike-vote meeting, anything was said aboutthe possibility of fining employees who crossed the picketline.In response, she testified that at "a meeting,"International Representative Gray referred to a SupremeCourt decision permitting unions to fine members whocrossed a picket line, and stated that "in the event that wecalled the Company Initially, the Regional Director ordered consolidationof the instant case with two other cases (31-CB-513 and 31-CB-535)However, on March 9, 1970, the Regional Director issued an order severingand withdrawing the complaint to the extent that it related to the said twocases, atthe hearing herein, the General Counsel was permitted to perfectthe severance and withdrawal by amending the consolidated complaint soas to eliminate the allegations relating to those cases2No issue of commerce is involved The complaint alleged and theanswer admitted facts which, I find, establish that the Company is anemployer engaged in commerce within the meaning of the Act I furtherfind that Respondent is a labor organization within the meaning of the Act3The agreement does not contain a union-security provision4All dates referred to hereafter relate to 1969 unless otherwise stated377go on strike,"finescould be imposed upon members whocrossed the picket line.On February 28, Respondent sent identically wordedletters to seven of the 37 employees here involved, chargingthem with violating article XX, section 2 of Respondent'sconstitution by crossing the picket line. On March 3, theCompany sent its employees identically worded lettersreading as follows:We understand that many employees have beenthreatened with heavy fines by the Union if they crossthe picketlinesto work or to collect paychecks. TheUnion takes the position that it canfine itsmembers forcrossing the picket line-something it has never donebefore in its long history.You don't have to submit to this kind of threat-youhave the right to join, refrain from joining, or to resignfrom the union at anytime.We don't see how theUnion can fine anyone who was not a member of theunion for anything he does after he has resigned. Asalways, employees are free to belong to the union or notto belong-the choice is yours. The plant will remainopen for first shift operations and those employees whowish to return to work will be welcome.By letters dated March 5, the above seven employees werenotified by Respondent of the date on which they would betried. By letters dated the same day, the Company informedits employees that some had "been threatened with heavyfines" by Respondent, and that-In the event the Union attempts to collect fines forcrossing the picket line, the Company will provide theindividuals fined with every assistance possible, includ-ing reasonable legal aid if necessary.On March 12, Respondent sent letters to some of theremaining 30 employees charging them with violatingArticleXX, Section 2 of the constitution by crossing thepicket line, and notifying them of the dates of theirrespective trials.Although there is testimony that suchletterswere sent to all of the 30, the record shows that someof them first crossed the picket line after March 12. It isthus likely that such letters were sent to the balance of the30 at a later date.None of the 37 appeared at their trials. On March 13 or14,Respondent notified those who had been tried that theyhad been fined $500. All of the 37 continued to workbehind the picket line beyond March 14. The strike endedon April 13. On June 13 or 14, Respondent notified thebalance of those tried that they had been fined $500.6 Theparties stipulated that on or about September 26, Respon-5See Appendix A attachedhereto[omitted from publication 16Respondent's recording secretary, Warner,testified that one employee,Standon,was informedthat hisfine was$30 However,no letter to thateffect was producedMoreover,Southern,presidentof the district whichincludesRespondent,testifiedthatalthough she is a member ofRespondent, spent 2 hours a dayat Respondent's office, was kept informedof Respondent'saffairs,and participatedin determining the fines imposedon all 37,she was notaware thatStandon had been finedonly $30 Inaddition, the parties stipulatedthat allof the 37had been fined $500.Finally,Respondentdoes not claimin its brief that the fine imposed onStandon waslawful because it amountedto only $30 The brief merelyrecites that the $500 fines of 4 employeeswerereduced andthat the finesof some 33 employees were $500, and that all the fines were lawful 378DECISIONSOF NATIONALLABOR RELATIONS BOARDdent reduced the fines of 4 employees to the followingamounts:Behm$300Gooding195D.Riebli195Beavor2507Miller, a former officer of Respondent and a member ofone of the trial committees,testifiedthat the $500 fineswere recommendedby the trial committees; that althoughthey discussed the matterof earningsof employees after thestrike began, there was no method of determining howmuch they would earn because it was not known how longthestrikewould last; and that employeeearningsaccordingly played no part in arriving at the amount of thefines.He further testified that some of the trial committeemembers wanted to fine the employees more than $500because they felt that crossing the picket line was a seriousoffense which took "our bread and butter away from us";and that they agreed upon a $500 fine as a compromise.Their recommendation was then ratified by Respondent'smembership.B.ContentionsThe General Counsel attacks the fines imposed on all 37employees upon two principal grounds. First, he contendsthat under the doctrine of theAllis-Chalmerscase,8 a finewhich is arbitrary or unreasonably large is unlawful.According to the General Counsel, the fines in this case,including the four which were reduced, were both arbitraryand excessive for several reasons: (1) Respondent failed towarn the fined employees about the possibility of fines forcrossing the picket line and thus violated the requirement offair dealing demanded of unions; (2) the fines were arrivedat without regard to how often the employees crossed thepicket line,were imposed indiscriminately upon all 37employees here involved, including 22 who had resignedtheirmembership in Respondent prior to crossing thepicket line, without considering their willingness to foregothe benefits of membership in return for greater freedom ofaction (3) the amount of the fines exceeded the individualgross earnings of 36 of the fined employees during the7The GeneralCounsel states in hisbrief that thetranscriptincorrectlystates the amount of Beavor's fineas $250 instead of $260sN L R B v Allis-Chalmers Manufacturing Co,388 U.S 1759The General Counsel asserts that in the caseof employee Beavor, thefine was over70 percentof his gross strike earningsis In addition to agreeing with the foregoing contentions, the Companyargues:(1) that the record fails to establish that the finedemployees weremembers of Respondent,and (2)that if its offer ofproofat the hearing hadnot been rejected, it couldhave established that the fines were unlawfulbecause Respondent failedto accorddue process to the fined employees Ifind no merit to these argumentsThe recordshows that because theGeneral Counsel and Respondent had not reached agreement on exactlanguage,theyagreed to defer a stipulationwhich would have included,interaha,agreement that the fined employees were members ofRespondent at the commencement of the strike.Thereafter, the GeneralCounselexpressly stated that that was his position,and Respondent hasperiod up to the time Respondent received their resignationletters; 9 and (4) there are no circumstances that wouldjustify the uniform imposition of so large a fine.The second basis for attacking the fines is that insofar asimposed against the 22 who resigned from Respondentbefore crossing the picket line, such fines were notprotected by the proviso to Section 8(b)(1)(A), and operateto restrain or coerce employees in their protected right torefrain from engaging in concerted activities.10Respondent contends that the resignations were noteffective,that the fined employees continued to bemembers of Respondent at the time each crossed the picketline, and hence that they were subject to union discipline.Although arguing that theAllis-Chalmersdecision did notstate that a fine must be reasonable in order to be lawful,Respondent concedes that a "confiscatory" fine mightrequire adjustment. Respondent then contends that even ifAllis-Chalmerswere regarded as containing a requirementthat a union fine be reasonable, its fines were entirelyreasonable. In support of his contention, Respondentasserts the following:1.The employees were warned at the outset of the strikethat they might be fined for crossing the picket line.2.The reasonableness of a fine should be measured, notby the number of times a member crosses the picket line,but by the quality of his act. Even a single act of crossing apicket line constitutes the "capital crime" of "strike-breaking."3.Absent a satisfactory explanation from a strike-breaker for his conduct and his assurance that he would sinno more, Respondent had a right to assume that he wouldcontinue to cast his lot with the Company. Here, the finedemployees rejected the opportunity given them to explaintheir conduct, and continued to cross the picket line.4.A valid purpose of a fine is deterrence. To beeffective, the fine must be levied promptly after the act ofstrike-breaking. A fine imposed during the strike cannot berelated to strike earnings because there is no way for aunion to determine how much such earnings will amountto. Even if the fine were fixed at a percentage of the strikeearnings,Respondent would be unable to enforce itscollection, since it could not sue to collect a percentage ofan unspecified amount. Accordingly, the reasonableness ofcontinued to insist thattheyremained members Although the stipulationwas not later perfected, apparently through oversight, I regard thesepositions as tantamount to a stipulation between the General Counsel andRespondent that the fined employees were members at the commencementof the strikeAnd since thereisnothingto show that theywere notmembers at that time, I find that they were.As for the claim of lack of due process, the General Counsel stated thathe was not attacking the legality of fines on that basis.Since the GeneralCounsel isdominus litusby virtue of Section 3(d) of the Act, he "has thepower to decide whether to issue a complaintand to determine whatitslegaltheory should be "Local 282,InternationalBrotherhood ofTeamsters v N L R B,339 F 2d 795, 799 (C A 2) Accord:Waitresses &CafeteriaWomen's Local No 305 (Haleston Drug Store, Inc),86 NLRB1166, 1170, affd 187 F 2d 418, 421 (CA 9), cert denied 342 U S 815,Tulsa General Drivers,Warehousemen & Helpers, Local Union 523 (RocketFreight Lines Co),176 NLRB No 94 LOCAL 1012, ELECTRICALWORKERSa fineshould not be governed by the amount of the strikeearnings.iiC.Concluding Findings1.Section 8(b)(1)(A) prohibits a labor organizationfrom restraining or coercing employees in the exercise ofrights guaranteed by Section 7. Such rights include not onlythe right to engage in concerted activity, but also the rightto refrain from engaging in such activity. However, aproviso to Section 8(b)(1)(A) provides that that section shallnot impair the right of a labor organization to prescribe itsown rules with respect to the acquisition or retention ofmembership therein. InAllis-Chalmersand again inScofieldv.N.L.R.B.,394 U.S. 423, the Supreme Court made itabundantly clear that under these provisions, a union maylawfully enforce a duly adopted rule forbidding thecrossing of a picket line by imposing a "reasonable" fineupon transgressing members. The effect of these decisionsis to draw a distinction between fines which, because theyare reasonable, do not involve unlawful restraint orcoercion within the meaning of Section 8(b)(1)(A), andfines which are unlawful because unreasonable.A number of Trial Examiners have issued decisions,presently pending before the Board, which contain varyingcriteriafor resolving the question whether a fine isreasonable.No useful purpose would be served inattempting to summarize their differing views regardingthat troublesome question. After reflection, I have reachedthe following conclusions for purposes of this case. A fineby its very nature exerts pressure and thereby regulatesconduct. Speaking broadly, all fines thus restrain or coerce.The effect of a fine will, of course, depend uponcircumstances, and the degree of regulation may vary fromminimal to total. In view of the above-stated distinctionmade by the Supreme Court between reasonable andunreasonable fines, _I am of the opinion that a fine involvesunlawful restraint or coercion where it tends to act as acomplete deterrent to crossing a picket line, and that it islawful where it merely tends to discourage such conduct.Whatever other tests a fine should satisfy before it mayproperly be concluded that the fines does not completelydeter but merely discourages, I believe that the followingcriteria should be met: (1) prior to the time the finedemployee crossed the picket line, the union had dulyadopted and announced a formula which enabled him topredict with reasonable accuracy the amount of the fine11Respondent also asserts that the fines of four members were reducedfrom $500 to an amountequal to 35percent of the regular straight timeearningsduring the strike,that such reductions were made at thesuggestionof a Board agent who, according to Respondent, could hardlyhave made the suggestion without authorization,that although Respondenthas always believed that the original amount of the fine was reasonable,such reductionswerereluctantly made in order to avoid litigation,and thatthe allegation in the complaint that the reduced fines were unlawful placesRespondent in an "anomalous"positionSince Respondent does not request any relief based on its assertionsdescribed above,I find it unnecessary to express any views regarding themIn passing,Inote the decision inCrescent Art LinenCo, 158 NLRB 447,wherein it is stated(tantamount to a commitment and does not operate to estop the Board orthe General Counsel "12 It need not be established that the absence of predictability in factrestrained or coerced all or even any employees Just as discouragement of379which would be imposed if he crossed the picketline; and(2) the fine imposed conformed to such formula. I ampersuaded that where the amount of a fine imposed uponstrikebreakers could not have been predicted with reasona-ble accuracy, other employees who wish toexercise theirstatutorily protected right to refrain from concerted activityby crossing the picket line may be unwilling to run the riskof a fine which might be intolerable to them, and willaccordingly forego theexerciseof such statutory right.12Even though they may ultimately be able to defeat theunion's attempt at judicial enforcement if the fine should beexcessive in amount,they remain"under a feeling ofconstraint so long as the fine remains unpaid. Theoutstanding fine presents a constant threat that thedisciplined member will have to pay legal fees to protecthimself in court." 13 As Mr. Justice Black pointed out in hisdissenting opinion inAllis-Chalmers,"few employees wouldhave the courage or the financial means to be willing to takethat risk." 14A mere warning that a transgressor may be fined isinsufficient.Even withouta warning, union members arenot unaware that crossing a picket line is regarded as aserious offense against their union and that it may result inpunishment. A general warning of a fine does not remedythe dilemma of a union member since it does not enablehim to predict with reasonable accuracy how much the finemay be. Equally insufficientisa formulawhich involvessuch a large gap between the outer limits of the possible finethat its actual amount cannot be predicted with reasonableaccuracy.isNo extended discussion is necessary respecting thesecond criterion mentioned above-that the fine imposedshould conform to the announced formula. A fine whichdeviates from the formula is no different from one imposedwithout a formula,and exercises no less restraint andcoercion.Even though a fine is imposed pursuant to an announcedformula, itmay nevertheless be unlawful because itsamount is such as to act as a complete deterrent to crossinga picket line. However, I do not reach that problem in thiscase.For applyingthe tests discussed above to the fineshere involved, I find that they wereunlawful, since therecord establishes that they were not arrived at pursuant toa formula duly adopted and announced by Respondentprior to the time the fined employees first crossed the picketline.Although some employees first crossed the picket lineafter $500 fines were imposed on others on March 13 or 14,some employees from union membership may properly be inferred wherean employerdiscriminates against an employee who joins a union ( RadioOfficers'Unionv.N LR B,347 US. 17), so restraint or coercion of someemployees may be inferredwhere the amount of a possible fine cannot bepredicted.13InternationalMolders' and Allied Workers'Union,Local No 125,AFL-CIO (Blackhawk Tanning Co, Inc),178 NLRB No. 2514 388U S. at p. 20415 InScofield,the union bylaws provided for a maximum fine of $100.inAllis-Chalmers,the union constitution and bylaws provided for a fine ofup to$100 for each day that the picket line was crossed.Although suchformula does not meet the above test, the fines actually imposed rangedfrom $20 to$100 Perhaps no formula is necessary where the actual finedoes not exceed$100,possibly on thetheorythat such a fine canreasonably be anticipated by a strikebreaker even without the benefit of anannounced formula. 380DECISIONS OF NATIONALLABOR RELATIONS BOARDthose fines cannot be regarded as having satisfied the testshere applied, since the employees were not told and couldnotknow that substantially similar fines would beuniformly imposed upon others who similarly chose toexercisetheir statutory right to refrain from striking.I accordingly find that by imposing the above-mentionedfinesupon the 37 employees involved in this proceeding,Respondent violated Section 8(b)(1)(A) of the Act.2.As already noted, during February, March and April,the 37 fined employees sent letters to Respondent resigningtheir union membership. I find that such letters were sentby 22 of the 37 employees before they crossed the picketline.However, based on the parties' stipulations relating tothe dates the letters were received, I find that only 14 of theletters were received by Respondent before the senders firstcrossed the picket line.16With respect to the other 8employees,17 the record shows that their letters werereceived by Respondent on the same day that they firstcrossed the picket line. I cannot assume that the letters weredelivered to Respondent before they reported for workSince a resignation is not complete until it is communicat-ed, I find that no more than 14 of the 37 fined employeescan be regarded as having resigned from membership inRespondent at the time they crossed the picket line.InScofield,the Supreme Court stated:Under this dual approach, Sec. 8(b)(1) leaves a unionfree to enforce a properly adopted rule which reflects alegitimateunion interest, impairs no policy Congresshas imbedded in the labor laws, and is reasonablyenforced against union members who are free to leavethe union and escape the rule.The language implies, Respondent seemed to recognize atthe hearing, and I find that Section 8(b)(1)(A) prohibits aunion from fining an employee for conduct engaged inwhen he was not a member of the union. Certainly, theproviso to that section does not sanction such a fine.Moreover, even though a fine may not be collectable from anonmember, the fact that he may be required to resistpossible court action to enforce the fine operates to restrainor coerce him. See notes 13 and14, supra.The question theniswhether or not the 14 employees mentioned above weremembers or nonmembers of Respondent at the time theycrossed the picket line.In support of its contention that their resignations wereineffective and hence that they were members, Respondentargues that although its constitution and bylaws are silentregarding the subject of resignation, its "custom andpractice of over a decade have operated to write into[Respondent's ] Constitution and Bylaws a provision whichlimitsresignations to the annual escape period"; and thatthe resignation letters of the 14 employees were sent andreceived during the months of February, March, and April,i.e., outside the escape period. The escape period referred toby Respondentis anannual 10-day period from September21 through 30 during which, under the collective-bargain-ing agreements entered into between Respondent and theCompany since 1956, members of Respondent may revoke16Banales,Mary Emilio, Furbish, Glenn, Hill, Luke, Neff, Remstadler,Roman Riebli,Shaffer,Stockwell,Tate, Taylor, and Wickline17Clay,FloydDurham, Vivian Durham, Alfred Fattarsi, WilliamFattarsi,Maxwell, Plott,and Standon18The record shows that new letters were sent by all of the 14 intheir voluntary checkoff authorizations. Respondent pointsto the fact that the checkoff authorization card, whichincludes a reservation of the right to revoke during theescape period, contains an application for membership onthe other side of the card; that Respondent has honoredresignations from membership only when made during theescape period, and has always continued to accord votingand other membership rights to employees (including the14 here in question) who attempted to resign outside theescape period; and that because of this long-establishedpractice, "the manner in which the membership obligationcan be terminated has merged with the so-called member-ship dues revocation period." Finally, Respondent pointsout that since a number of the employees who sentresignation letters outside the escape period sent newresignation letters during the escape penod,18 they musthave recognized that their earlier resignations wereineffective. I disagree.SinceRespondent's constitution and bylaws containedno procedure by which employees could voluntarily resigntheirmembership, the employees were free to resign atwill.19 I find no merit to Respondent's contention thatcustom and practice have served to amend the constitutionand bylaws so as to limit resignations from membership tothe escape period provided for in the collective-bargainingagreements relating to revocation of checkoff authoriza-tion. Article XXIV of Respondent's constitution, which setsforth the procedure for amending it, provides as follows:Section 1. Any member in good standing of the Localmay, with the written endorsement of ten (10) membersingood standing of the Local, submit proposedamendments to this Constitution. All amendments shallbe submitted in writing to the Local Executive Board.Section 2. The Local Executive Board shall present theproposed amendment to the regular membershipmeeting within forty (40) days after the proposedamendment has been received. The Executive Boardshallmake its recommendations on the proposal to themembership. The proposed amendment shall becomepart of this Constitution if approved by a two-thirds(2/3) vote, of the members present at this meeting,provided such amendment does not conflict with theConstitution of the International Union.Thisprocedurewas not followed in adopting the"amendment" to the constitution claimed by Respondent.It is doubtful that Respondent can avoid a statutoryprohibition by relying upon a constitutional amendmentadopted under a procedure which failed to conform to thatrequired by the express terms of the constitution. Certainlythe claimed amendment cannot be relied on unless it wascommunicated to and acquiesced in by Respondent'smembership prior to such reliance. The record does notestablish such communication and acquiescence. They arenot established by the use of Respondent's combinedmembership and checkoff authorization card. The mem-bership portion of the card is silent concerning terminationof membership, and an employee could not be expected toquestion exceptBanales,Glenn, and Luke The latter did, however, revokehis checkoff authorization dunng the escape period19Aeronautical Industrial District, Lodge 751 (Boeing Co.),173 NLRBNo71, Local Union No 621, United Rubber, Cork, Linoleum and PlasticWorkers (Atlantic Research Corp),167 NLRB No 83 ST. LOUIS TYPOGRAPHICAL UNION NO. 8same functions as the earlier mechanical typesettingmachines and hence are merely a more efficientsubstitute for the earlier mechanical devices.6.Efficiency of operationsThe Company,despite its prior written assignment,at the hearing indicated that it desires assignment ofallof the disputed maintenancework to the ITUmachine tenders,asserting that such assignmentwould promote efficiency in its operations. Therecord discloses that in the newspaper printingbusiness,time is a prime factor,as there are constantdeadlines to be met.It is apparentthatat least oneadvantage in the use of the fototronic 1200 machine isits probable contribution to speed inproduction. Therecord shows that the fototronic 1200 because of itsspeed will be replacing older machines,thus doing agreater volume of the work.Thisindicates that"downtime"will become a more critical factor whenmaintenance tasks are required.The ITU machinetenders working in the composing room are availableto give immediate attention to maintenance tasks. Wefind that the factor of efficiency favorsthe ITU.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factors appear-ing in the record, we shall assign the disputed work tothe ITU machine tenders, who possess sufficient skill,are more effective in the performance of such workbecause of their broader knowledge of the machinesand of the typesetting process, and have performedthework in the past to the satisfaction of the281Company, which desires to assign them the work. Theassignment of the work in dispute to the machinetenders is consistent with that of other employers inthe industry.Moreover, the assignment of thedisputed work to the electricians would not promotethe efficiency of the Company's typesetting opera-tions, and might result in delay and unnecessary cost.We, accordingly, determine the instant jurisdictionaldispute by deciding that the ITU machine tenders,rather than the IBEW electricians, are entitled toperform the electronic maintenance work on theCompany's fototronic 1200 typesetting machine,including the replacement of the electronic Compo-nents previously assigned to the IBEW electricians. Inmaking this determination, we are assigning the workto the machine tenders who are represented by theITU but not to that Union or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, theNational Labor Relations Boardmakes the following determination of dispute:The Machine tenders employed by the PulitzerPublishing Company, who are represented by the St.Louis Typographical Union No. 8, affiliated withInternational Typographical Union, AFL-CIO, areentitled to perform the disputed work of maintainingand testing the fototronic 1200 typesetting machinelocated in the composing room of the PulitzerPublishing Company, St. Louis, Missouri.